                                                                          CLERK'
                                                                               'SAT
                                                                                 OFFICE tJ.8.Dlsm CouRr
                                                                                   DANMLL
                                                                                     F      E, V8
                                                                                       ILED
                      IN TH E U NITED STA TES DISTR IC T C O U RT
                     FOR TH E W ESTERN DISTRICT OF VIRGINIA                       AFE 29 2219
                                   R OA N O K E DIVISIO N                    JuulA .D DLEM CL@RK
                                                                            eY:
                                                                                  DEPLJTY cLE
DW AYNE BAKER mka.
D EW AY N E BA K ER ,                             CA SE N O .7:18CV 00620

                     Petitioner,
V.                                                M EM O M N D U M O PIN IO N

H AR O LD CL AR K E,D IRE CTER ,                  By:H on.Jacltson L.K iser
                                                     Senior U nited States D istrictJudge
                     R espondent.


       Thisaction,broughtasapetitionforawritofhabeascorpu;pursuantto28U.S.C.j2254,
isripeon am otion to dismissthat1willaddressin anotheropinion andorder.Upon review ofthe

record,however,1find itappropriateto deny the petitioner's separate motions for interlocutory

injunctivereliefandappointmentofcollnsel.
       Becausepreliminary injunctivereliefisan extraordinary remedy,theparty seeking such
reliefm ustm ake a clearshowing G:thathe islikely to succeed on the m erits,thathe islikely to

sufferirreparablehnrm inthe absence ofpreliminaryrelief,thatthebalanceofequitiestipsin llis

favor,andthataninjunctionisinthepublicinterest.''W interv.Nat.Res.Def.CotmcilsInc.,555
U.S.7,20 (2008). A11fotlrfactorsmustbemet. ld. To qualify asirreparable,thefearedharm
m ustbeGGneitherremotenorspeculative,butactualand im minent,''TuckerAm honv Realty Cop .

v.Schlesincer,888F.2d 969,975(2d Cir.1989)(internalquotationmarksandcitationsomitled),
suchthatitposesarealandimmediatethreat,DanRivermInc.v.lcnhn,701F.2d278,283(4thCir.
1983).
       The petitioner,D eW ayne Baker,allegesthatoflcials atG reen R ock CorrectionalCenter

are mnking ççan attemptto trgnsfer ghimj in retaliation for bringing litigation (and) filing
grievances.i' (M ot.1EECF No.11j.) Bakerassertsthatan officermentionedtohim aEiplan to
transfer(Baker)tollighlevel4distantfacilitywhere(hejwouldnotothem isebehoused,seriously
threatening ghisjlifeand safety,depriving (Balterjwhohasdisabilitiesofvisitation with family
members.'' Id. Bakeralso believesthatsuch atransferttwillaffectghis)abilityto litigate ghisj
suitcases''because prison could delay transporting his legalm aterials to the next prison facility

andcausehim to rnisscourtdeadlines.Id.at1-2.Finally,Bakerfearsthatatransferwoulddeprive

him ofthe(ThillipsRespironicsEasyLifeC-PAP breathingmasktotreatghis)sleep apnea.''Id.
at2.Ontheseallegations,Bakerasksmeto orderGreen Rock officialsnotto transferhim .

       Inm ateshaveno constitutionalrightto behoused in any particularprison within the state

wherethey areconvicted orto avoid being transferred to allighersectlrityprison facility.Olim v.

W akinekona,461U.S.238,245 (1983),
                                 .M eachllm v.Fano,427U.S.215,223-224 (1976). In
addition,neitherprisonersnortheirw ould-bevisitorshave a ftmdnm entalconstim tionalrightto

prisonvisitation.W hitev.Keller,438F.Supp.110,117(D.M d.1977),affd,588F.2d913(4th
Cir.1978).Totheextentthatsomerighttophysicalassociation sutwivesincarceration,thatright
m ay be lawfully restricted ordenied altogether tk ough prison regulations rationally related to

legitimate penologicalinterests. Overton v.Bazzetta,539 U.S.126,132 (2003)(finding no
constimtionalinfringem entwhereprisonpoliciesprevented someinm atesfrom visiting with som e

relatives).Thus,IcnnnotfindthatBakerhasshown anylikelihood ofsuccesson themeritsofa
claim thathehasarightto avoidbeingm oved to ahighersecurity facility atsom edistancefrom

hisfam ily.

       M ore im portantly,how ever,B aker doesnotdescribe any eventor officialaction atGreen

Rock,otherthan an offhand verbalthreat,on which he bases hisspeculative fears of a retaliatory

transfer,deprivation ofhis legalpaperwork,or lack of access to his C-PA P device. Finding no

factualbasis for a conclusion that Baker is likely to suffer im m inent or irreparable hnrm in the
absence oftheextraordinary reliefhe seeks,Iconcludethathehasnotm adethbfactualshowings

required under W inter. Therefore,1m ustdeny hism otion.

      Bakeralsoasksthecourtto appointcounselforhim in thishabeasaction.H estatesthathe

cannotafford cotmsel,thathehasno education in the law,and thathiscaseiscom plex. Hedoes

notdem onstrateexceptionalcircumstancesthatwarrantappointmentofcounselatthistime. See

18 U.S.C.j 3006A(a)(2)(B) (authorizing appointment of counselin j2254 case at court's
discretiononlyuponfindingthatEdtheinterestsofjusticesorequire').Bakermayrenew hismotion
forappointmentofcounselifan evidentiary hearing isscheduled in tlziscase.

       TheClerk isdirectedto sendcopiesofthism emorandum opinion andaccompanying order

to thepetitionerand to counselofrecord fortherespondent.

          lx lo m thisQln
       Ex -                  dayofApril2019.
                                        ,


                                                                %

                                            E OR U N ITED STA TES D ISTRICT JUD GE
